ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 Feb 2022 has been entered.  
Response to Amendment
The Amendment filed 23 Feb 2022 has been entered.  Claims 1-20 are currently pending in the application.  Applicant’s arguments and amendments have overcome the previous 35 USC § 103 rejections.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Li Yang on 26 May 2022.
The application has been amended as follows:
1. (Currently Amended) A radar system, comprising:
an array of radiating elements;
a plurality of transmission signal paths configured to deliver a transmission signal to radiating elements in the array of radiating elements; and
a phase control module coupled to one or more transmission signal paths of the plurality of transmission signal paths and configured to:
isolate the one or more transmission signal paths through the phase control module from at least one conductor electrically coupled to one or more active circuits in the phase control module, the at least one conductor proximate to the one or more transmission signal paths; and
adjust a reactance in the transmission signal propagating through the isolated one or more transmission signal paths to one or more radiating elements of the array of radiating elements,
wherein the phase control module comprises a first isolation structure that comprises a capacitor coupled to the at least one conductor and positioned proximate to the one or more transmission signal paths, wherein the capacitor has a millimeter wave frequency capacitance that causes a virtual ground to be present at a predetermined length to drive parasitic components associated with the conductor to ground.
2-4. (Canceled)
5. (Currently Amended) The radar system of claim [[2]] 1, wherein the first isolation structure is positioned at a distance of a quarter-wavelength to the one or more transmission signal paths.
6. (Currently Amended) The radar system of claim 1, wherein the first isolation structure is positioned on a first side of the one or more transmission signal paths, and 
the phase control module comprises a second isolation structure positioned on a second side of the one or more transmission signal paths, the second side being opposite of the first side.
7. (Previously Presented) The radar system of claim 6, wherein the first isolation structure has a distance length from the one or more transmission signal paths that is equivalent to that of the second isolation structure.
8. (Currently Amended) The radar system of claim [[2]] 1, wherein the first isolation structure is disposed on a first conductive layer different from a second conductive layer containing the at least one conductor, and wherein the second conductive layer is disposed on a top surface of the first conductive layer.
9. (Currently Amended) The radar system of claim 8, wherein the first isolation structure is connected to the at least one conductor using through-silicon vias.
10. (Currently Amended) A beamforming system, comprising:
a metamaterial (MTM) antenna array having a plurality of antenna subarrays; and
a reactance control module coupled to the MTM antenna array and configured to control a reactance behavior of unit cell elements in the plurality of antenna subarrays to change a phase behavior of a radiated signal delivered to the unit cell elements through a plurality of transmission signal paths, wherein the reactance control module comprises:
a phase control module coupled to the MTM antenna array and configured to:
isolate one or more transmission signal paths of the plurality of transmission signal paths through the phase control module from at least one conductor electrically coupled to one or more active circuits in the phase control module, the at least one conductor proximate to the one or more transmission signal paths; and
adjust a reactance in the radiated signal propagating through the isolated one or more transmission signal paths to the unit cell elements in the plurality of antenna subarrays,
wherein the phase control module comprises a first isolation structure positioned on a first side of the one or more transmission signal paths and a second isolation structure positioned on a second side of the one or more transmission signal paths, the second side being opposite of the first side.
11. (Currently Amended) The beamforming system of claim 10, wherein at least one of the first and second isolation structures is coupled to the at least one conductor and positioned proximate to the one or more transmission signal paths.
12. (Currently Amended) The beamforming system of claim 11, wherein at least one of the first and second isolation structures comprises a capacitor coupled to the at least one conductor and to ground.
13. (Currently Amended) The beamforming system of claim [[11]] 10, wherein at least one of the first and second isolation structures is positioned at a distance of a quarter-wavelength to the one or more transmission signal paths.
14. (Previously Presented) The beamforming system of claim 12, wherein the capacitor has a millimeter wave frequency capacitance that causes a virtual ground to be present at a predetermined length to drive parasitic components associated with the conductor to ground.
15. (Currently Amended) The beamforming system of claim [[11]] 10, wherein the phase control module comprises a varactor or a variable capacitor diode coupled to at least one of the first and second isolation structures to change a capacitance in
the isolated one or more transmission signal paths to a unit cell element in the MTM antenna array.
16. (Canceled)
17. (Currently Amended) The beamforming system of claim [[16]] 10, wherein the first isolation structure has a distance length from the one or more transmission signal paths that is equivalent to that of the second isolation structure.
18. (Currently Amended) The beamforming system of claim [[11]] 10, wherein at least one of the first and second isolation structures is disposed on a first conductive layer different from a second conductive layer containing the at least one conductor, and wherein the second conductive layer is disposed on a top surface of the first conductive layer.
19. (Currently Amended) The beamforming system of claim 18, wherein the at least one of the isolation structures is connected to the at least one conductor using through-silicon vias.
20. (Currently Amended) A method of beamforming with high frequency component isolation, comprising:
configuring an array of radiating elements into subarrays;
configuring a plurality of transmission lines to deliver a transmission signal to the subarrays;
isolating one or more transmission lines of the plurality of transmission lines from at least one conductor electrically coupled to one or more active circuits in a phase control module, 
wherein the phase control module comprises a first isolation structure positioned on a first side of the one or more transmission lines and a second isolation structure positioned on a second side of the one or more transmission lines, the second side being opposite of the first side;
controlling a reactance behavior on the isolated one or more transmission lines to at least one radiating element in a subarray of the array of radiating elements with the phase control module; and
determining a location of an object based on a measured signal intensity received at the array of radiating elements.
Allowable Subject Matter
Claims 1, 5-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither Ichihara, McConnell, Thiesen, Malone, Tsuji, nor Casse, either alone or in combination, anticipates or renders obvious the uniquely distinct features of:
“adjust a reactance in the transmission signal propagating through the isolated one or more transmission signal paths to one or more radiating elements of the array of radiating elements,
wherein the phase control module comprises a first isolation structure that comprises a capacitor coupled to the at least one conductor and positioned proximate to the one or more transmission signal paths, wherein the capacitor has a millimeter wave frequency capacitance that causes a virtual ground to be present at a predetermined length to drive parasitic components associated with the conductor to ground.”
as recited by claim 1; and 
“isolating one or more transmission lines of the plurality of transmission lines from at least one conductor electrically coupled to one or more active circuits in a phase control module, 
wherein the phase control module comprises a first isolation structure positioned on a first side of the one or more transmission lines and a second isolation structure positioned on a second side of the one or more transmission lines, the second side being opposite of the first side;” 
as recited by claim 10 and similarly recited in claim(s) 20, over any of the prior art of record, alone or in combination.  Claims 5-9, 11-15, and 17-19 depend on claims 1 and 10; and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly mark “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/Examiner, Art Unit 3648